Citation Nr: 9923423	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
back disability to include arthritis.  

2.  Entitlement to service connection for bilateral hip and 
sacroiliac joint disability to include arthritis.

3.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a bullet wound of the left tendo-
Achilles with sensitive scar and fibrous restriction of the 
left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1944.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO).  This matter was remanded to the RO in July 1997 
for additional development.  The veteran has moved and the 
Chicago, Illinois RO continued the denials and issued a 
supplemental statement of the case.  

Initially, the Board notes that entitlement to special 
monthly compensation was denied in an October rating 
decision.  The veteran was notified of this determination in 
November 1996 and it was the subject of a supplemental 
statement of the case.  He did not file an appeal.  
Consequently, this issue is not before the Board for 
appellate review.   


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied 
entitlement to service connection for a back disability.     

2.  The evidence submitted since the March 1986 rating 
decision is new and material, and does bear directly and 
substantially upon specific matters under consideration as to 
the issue of entitlement to service connection for a back 
disability.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained 
insofar as possible by the RO.  

4.  The preponderance of the competent and probative evidence 
shows that the veteran's back disability to include arthritis 
first manifested in 1984, was not incurred in service, and is 
not medically related to the service-connected residuals of a 
bullet wound to the left tendo-Achilles with sensitive scar 
and fibrous restriction of the left ankle or to the veteran's 
period of service.

5.  The preponderance of the competent and probative evidence 
shows that the veteran's hip and sacroiliac joint disability 
to include arthritis first manifested in 1995, was not 
incurred in service, and is not medically related to the 
service-connected residuals of a bullet wound to the left 
tendo-Achilles with sensitive scar and fibrous restriction of 
the left ankle or to the veteran's period of service.

6.  The service-connected residuals of a bullet wound to the 
left tendo-Achilles with sensitive scar and fibrous 
restriction of the left ankle is principally manifested by 
loss of dorsiflexion of the left ankle, limited plantar 
flexion, mild atrophy of the left calf, contracture of the 
Achilles tendon, and X-ray evidence of foreign bodies in the 
soft tissue of the posterior aspect of the left calf which is 
productive of severe muscle injury; there is not complete 
foot drop of the left foot.   


CONCLUSIONS OF LAW

1.  The March 1986 rating decision, which denied entitlement 
to service connection for a back disability, is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 19.192 (1985); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the March 1986 rating decision, 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for a back disability, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of service connection for a back disability is 
plausible.  38 U.S.C.A. § 5107 (West 1991).  

4.  The back disability, to include arthritis, was not 
incurred or aggravated in service, may not be presumed to 
have been incurred in service and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & Supp.1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998). 

5.  The hip and sacroiliac joint disability to include 
arthritis was not incurred or aggravated in service, , may 
not be presumed to have been incurred in service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

6.  The criteria for a disability evaluation in excess of 30 
percent for residuals of a bullet wound to the left tendo-
Achilles with sensitive scar and fibrous restriction of the 
left ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, 4.73, 4.118, 4.120, 4.124a, Diagnostic Codes 5312, 
7803, 7804, 7805, 8523 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Entitlement to Service Connection for a 
Back Disability

In a March 1986 rating decision, the RO denied entitlement to 
service connection for a back disability.  The basis of the 
denial was that the service medical records failed to 
identify complaints or diagnosis of a back disability and 
that there was no medical nexus between the current back 
disability and the veteran's service-connected residuals of 
the gunshot wound to the left leg and left tendo-Achilles.  
The veteran was notified by letter, in March 1986, of this 
rating decision.  The veteran did not perfect a timely 
appeal.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1985).  In this case, the March 
1986 rating decision is final, as there was no timely appeal 
of the decision.

Pertinent Law and Regulations

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
invalidated.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Hodge, supra.   

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999), (en banc), and in Winters v West, 12 Vet. App. 203 
(1999), (en banc) the Court set forth a three-part test for 
the adjudication of previously denied claims to which 
finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
12 Vet. App. at 218-219; Winters, 12 Vet. App. at 206.  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 



Analysis

The evidence submitted after the March 1986 rating decision 
consists of a statement by Dr. M.M. dated in August 1995; 
treatment records by the M. Clinic dated in August 1995; a 
statement by Dr. K.P. dated in August 1995; VA treatment 
records dated in June 1985; treatment records by Dr. M.M. 
dated in August 1995; a statement by Dr. M.M. dated in March 
1996; VA treatment records dated in July 1995 and September 
1995; the veteran's testimony at a hearing before the RO in 
April 1996; a VA examination report dated in May 1996; a VA 
examination report dated in February 1998; and treatment 
records from Dr. F.Q. dated in 1988, 1991, and 1992.  

The Board finds that the March 1996 statement by Dr. M.M. is 
new and material evidence.  In the March 1996 statement, Dr. 
M.M. stated that "In view of [the veteran's] abnormal gait, 
which he has had for many years due to his war injury, it is 
my opinion that this abnormal gait contributed to the 
degenerative arthritis of his hips, sacroiliac joints, and 
lumbosacral spine."  Dr. M.M. stated that the veteran had 
presented with left foot and ankle pain, and low back pain 
and he had the onset of symptoms since World War II.  

This evidence is new, since it was not available to the 
reviewers in 1986 and was not previously considered.  It is 
material since it establishes a nexus between the veteran's 
current back disability and his service-connected residuals 
of a gunshot wound to the left leg and Achilles tendon.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, which is whether the veteran's 
current back disability is medically related to his service-
connected residuals of a gunshot wound to the left ankle and 
Achilles tendon disability.  When this evidence is considered 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board notes that in the March 1986 rating decision, the 
RO had considered a December 1985 statement by Dr. F.Q.  In 
this statement, Dr. F.Q. indicated that he believed that the 
veteran's degenerative changes of the lumbar spine were 
related to the veteran's old war injury of the left leg.  In 
Paller v. Principi, 3 Vet. App. 535, 538 (1992), the Court 
held that a second treating physician's opinion which echoed 
a prior treating physician's opinion about the cause of a 
veteran's death was "corroborative" of the first opinion and, 
therefore, was "material."  Id.    

Thus, the Board finds that the March 1996 statement by Dr. 
M.M. is new and material because it provides a nexus between 
the veteran's current back disability and his service-
connected residuals of a gunshot wound to the left ankle and 
Achilles tendon and it is corroborative of a previously 
considered medical opinion.  Therefore, as the Board finds 
the March 1996 statement by Dr. M.M. to be "new and 
material" to the veteran's claim, the claim is reopened.  
See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted.  See 
Elkins, supra; Winters, supra.  The Board finds that the 
veteran's claim for entitlement to service connection for a 
back disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The veteran has presented a claim which 
is not inherently implausible.  He has submitted competent 
medical evidence showing that he has a current back 
disability.  The February 1998 VA examination report reflects 
a diagnosis of lumbar facet arthritis at L5-S1.  He has 
submitted evidence of incurrence of the back disability in 
the form of lay testimony.  The veteran has also submitted 
evidence of a nexus between his current back disability and 
his service-connected residuals of a gunshot wound to the 
left leg and Achilles tendon.  In a March 1996 statement, Dr. 
M.M. stated that the veteran's abnormal gait, which he had 
for many years due to his war injury, contributed to the 
degenerative arthritis of the hips, sacroiliac joint, and 
lumbosacral spine.  Thus, the Board finds that the veteran 
has submitted evidence of a well-grounded claim for service 
connection for a back disability.  See 38 U.S.C.A. § 5107(a).   

II.  Entitlement to Service Connection for a Back Disability 
to include Arthritis and a Hip and Sacroiliac Joint 
Disability to include Arthritis

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998). 

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, if arthritis became manifest to a degree of 10 
percent within one year from the date of his termination of 
such service, such condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998). 

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has not held that invocation of § 1154(b) 
automatically results in an award of service connection.  
That is, a claimant is not absolved from submitting a well-
grounded claim for service connection.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996). 

The Court has held that, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

Service medical records are silent for complaints, treatment, 
or diagnosis of a back, hip, or sacroiliac joint 
disabilities.  

Service connection for ankylosis of fibrous and residuals of 
a gunshot wound to the lower leg on the left was established 
in November 1944.  A 20 percent disability evaluation was 
assigned effective November 17, 1944.  Service connection was 
established for partial paralysis, severe, of the sural nerve 
on the left as a residual of a gunshot wound.  A 20 percent 
evaluation was assigned effective November 17, 1944.  Service 
connection was established for a painful, adherent scar due 
to a gunshot wound and a 10 percent evaluation was assigned 
effective November 17, 1944.  

A November 1951 rating decision characterized the service-
connected residuals of a gunshot wound as residuals of a 
bullet wound at the tendo-Achilles on the left with sensitive 
scar and fibrous restriction on the left ankle.  A 20 percent 
evaluation was assigned effective January 13, 1952.  

A June 1985 VA treatment record indicates that the veteran 
reported having low back pain that started two or three years 
earlier.  The assessment, in pertinent part, was degenerative 
joint disease of the spine.  

In an August 1985 statement, Dr. F.Q. stated that he had 
examined the veteran in October 1984.  He indicated that the 
veteran, over a period of time, would probably have a 
worsening of the back problem with respect to radiculopathy, 
muscle atrophy, and sensation.  

At a hearing before the RO in November 1985, the veteran 
stated that he had a steady soreness in the lower portion of 
his back near the tailbone.  Hearing Transcript, hereinafter 
Tr., 4.  He believed that his left leg disability caused his 
back disability.  Tr. 4.  

In a December 1985 statement, Dr. F.Q. indicated that an X-
ray examination, dated in October 1984, revealed that the 
veteran had degenerative changes of the lumbar spine.  Dr. 
F.Q. indicated that the back disorder was a chronic condition 
and was related to the old war injury of the posterior left 
leg.  It was noted that the veteran had approximately 1/2 
inch to 3/4 inch of atrophy of the left calf and thigh.  

A January 1986 VA examination report reveals that the veteran 
reported having low back pain for over a year.  Upon 
examination, there was limitation of motion of the low back 
due to pain.  Examination of the hips was normal.  X-ray 
examination revealed mild osteophytes at L5.  The diagnosis, 
in pertinent part, was osteoarthritis of the lumbar spine.  
The examiner indicated that he could not associate the lumbar 
spine complaints with the gunshot wound to the left leg.   

A June 1987 Board decision assigned a 30 percent evaluation 
to the residuals of a bullet wound to the tendo Achilles with 
a sensitive scar and fibrous restrictions on the left ankle.  

A July 1995 VA treatment record reveals that the veteran 
complained of low back pain.  It was noted that the veteran 
had no known back injury except a limp gait. 

An August 1995 radiology report indicates that the veteran 
had hypertrophic changes in the lumbar spine, degenerative 
sclerosis in the lower lumbar facet joints, and degenerative 
changes in the sacroiliac joints of both hips, greater on the 
right.   

In an August 1995 statement, Dr. M.M. indicated that the 
veteran was examined in August 1995 and he reported having 
pain across the sacroiliac region, bilaterally.  The veteran 
had periodic pain which radiated to the thighs.  Examination 
revealed tenderness over the sacroiliac area and restriction 
of motion of the hips.  X-ray examination revealed severe 
degenerative changes in both sacroiliac joints and moderate 
evidence of degenerative arthritis in both hips with 
hypertrophic changes.  Dr. M.M. stated that "no doubt [the 
veteran's] abnormal walking over the years contributed to his 
degenerative changes that occurred in the sacroiliac joints 
and his hips, and were contributing to his symptoms at that 
time."  It was noted that the veteran had described a war 
injury of the left posterior leg and he wore a brace because 
of the severity of the abnormal walking.  He had an altered 
gait pattern over the years.    

In an August 1995 statement, Dr. K.P. stated that the veteran 
had leg pains which were due to degenerative arthritis of the 
sacroiliac and hip joint and that the veteran's war injury of 
the lower aspect of the leg contributed to the pain.  The 
diagnosis, in pertinent part, was degenerative arthritis.   

In a March 1996 statement, Dr. M.M. stated that he saw the 
veteran at the M. Clinic in August 1995.  The veteran 
presented with left foot and ankle pain and low back pain.  
Dr. M.M. stated that the veteran had an onset of symptoms 
since World War II.  It was noted that X-ray examination 
revealed severe degenerative joint disease of both sacroiliac 
joints, moderate degenerative joint disease of both hips, and 
degenerative arthritis of the lumbosacral spine.  Dr. M.M. 
stated that in view of the veteran's abnormal gait, which he 
had for many years due to his war injury, it was his opinion 
that the abnormal gait contributed to the degenerative 
arthritis of the hips, sacroiliac joint, and lumbosacral 
spine.  

At the hearing before the RO in April 1996, the veteran 
stated that he first began having problems with his hip in 
the 1950's.  Hearing Transcript, hereinafter Tr., 4.  He 
indicated that he was told by Dr. R. that he would develop 
problems with his back and in 1986, he had some back 
problems.  Tr. 4.  Dr. Q. also told the veteran that he would 
develop back problems.  Tr. 4.  Both Dr. R. and Dr. Q. were 
deceased.  Tr. 4.  The veteran stated that he had pain in the 
lower part of the spine and at times, he had a sharp pain in 
his hips.  Tr. 4 and 7.  The veteran indicated that he had 
back and hip complaints in the 1950's.  Tr. 11.  The veteran 
did not recall having an injury to his back or hips from 1944 
to the present.  Tr. 12.  The veteran asserted that his leg 
was related to his back problems.  Tr. 13.   

A May 1996 VA examination report indicates that the veteran 
reported that in the mid-1960's, he began noticing pain in 
the left buttock, which radiated down to the posterior left 
thigh, which was diagnosed as sciatic pain.  The diagnosis, 
in pertinent part, was sciatic pain possibly due to ruptured 
intervertebral disc in the lumbar region.  The examiner 
indicated that he was unable to address the relationship of 
this diagnosis to the foot drop.  

A February 1998 VA examination report reveals that the 
veteran reported that he had constant low back pain for many 
years.  There was no radiation of pain.  The veteran reported 
that his hips give out occasionally.  X-ray examination 
revealed moderate arthritis and loss of joint space on the 
right hip.  The left hip was negative for bony abnormalities.  
X-ray examination of the lumber spine revealed considerable 
facet arthritis at L5-S1; well-preserved disc spaces with no 
evidence of any degenerative disc disease; and mild 
spondylitis with anterior spurring from L1 proximately.  The 
diagnosis, in pertinent part, was osteoarthritis of the right 
hip and lumbar facet arthritis, L5-S1, both of which were 
consistent with his age and active work style for the past 50 
years.  The examiner concluded that there was no direct 
connection between the low back and hips and the limited 
motion of the left ankle.  It was noted that the hip and low 
back disabilities had not been aggravated as a result of the 
service-connected left ankle gunshot wound residual limited 
motion.  The examiner indicated that he had reviewed the 
veteran's entire record prior to the examination. 

Analysis

Service Connection for a Back Disability to include Arthritis

The Board finds that the VA has met its duty to assist the 
veteran in the development of his claim for entitlement to 
service connection for a back disability.  The Board is 
satisfied that all facts have been properly developed.  The 
veteran was afforded VA examinations in May 1996 and February 
1998.  Pertinent treatment records were obtained.  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998). 

The veteran does not claim and the evidence does not reflect 
that the veteran's back disability to include arthritis was 
incurred in service, was aggravated in service, or was 
manifested to a compensable degree within the first post 
service year.  Rather, the veteran asserts that he incurred a 
back disability as a result of his service-connected 
residuals of a gunshot wound to the tendo-Achilles with a 
sensitive scar and fibrous restriction of the left ankle.  He 
contends that he developed a back disability due to his 
abnormal gait which is caused by his service-connected 
disability.  

Review of the record reveals that the VA treatment and 
private treatment records indicate that the back disorder to 
include arthritis first manifested in 1984.  In a December 
1985 statement, Dr. F.Q. stated that the X-ray examination in 
October 1984 revealed that the veteran had degenerative 
changes of the lumbar spine.  

The Board finds that the probative and persuasive evidence of 
record establishes that the veteran's back disorder to 
include lumbar facet arthritis at L5-S1 is not due to his 
service-connected residuals of a gunshot wound to the left 
leg.  The probative evidence of record further establishes 
that the back disability is not aggravated by the service-
connected residuals of a gunshot wound to the left leg.  The 
Board points out that the VA examiner who performed the 
February 1998 VA examination concluded that there was no 
direct connection between the low back disorder and the 
limited motion of the left ankle.  The examiner stated that 
the veteran's lumbar facet arthritis was consistent with the 
veteran's age and active work style for the past 50 years.  
The examiner also concluded that there had not been any 
aggravation of the low back disability as a result of the 
service connected residuals of a gunshot wound to the left 
ankle and Achilles tendon.  

The Board finds the February 1998 VA medical opinion to be 
highly probative.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  The medical opinion was rendered by an expert who 
was able to conduct a longitudinal review the veteran's 
claims folder.  The Board points out that the medical records 
in the claims folder document the severity of the service-
connected left leg disability and the veteran's functional 
limitations due to the left leg disability.  Such information 
is pertinent and must be considered when determining whether 
the veteran's back disability is due to the service-connected 
left leg disability.  The Board also notes that the VA 
examiner cited to the reasons and bases that he relied upon 
in formulating the conclusions and provided an etiology for 
the back disability.  The VA examination report indicates 
that the VA examiner extensively examined the veteran's back 
disability and the service-connected left leg disability 
prior to formulating conclusions as to the etiology of the 
back disability.   

Furthermore, there is evidence of record that supports the 
findings of the February 1998 examination.  The January 1986 
VA examination report indicates that the examiner was unable 
to associate the lumbar spine complaints with the gunshot 
wound to the left leg.  The Board points out that the January 
1986 VA examination was a special orthopedic examination and 
the VA examiner extensively examined the veteran's back 
disability and the service-connected residuals of the gunshot 
wound to the left leg prior to formulating his conclusions.  
Thus, the Board finds the January 1986 VA examination report 
to be highly probative as well.   

Review of the record reveals that in a December 1985 
statement, Dr. F.Q. indicated that the veteran had 
degenerative changes of the lumbar spine and this chronic 
disorder was related to the veteran's old war injury to the 
posterior left leg.  In a March 1996 statement, Dr. M.M. 
stated that the veteran had degenerative arthritis of the 
lumbosacral spine and that the veteran's abnormal gait, which 
he had for many years due to his war injury, contributed to 
the degenerative arthritis of the lumbosacral spine. 

Dr. M.M. and Dr. F.Q. did not provide the reasons and bases 
for their conclusions. It is unclear if they examined the 
veteran's service-connected left leg disability extensively.  
Furthermore, it does not appear that they conducted a 
longitudinal review of the veteran's claims file prior to 
rendering their conclusions.  The Board points out that the 
medical records in the claims file document the severity and 
the functional limitations of the veteran's service-connected 
residuals of a gunshot wound to the left lower leg, and this 
information should have been considered prior to rendering an 
opinion as to whether the service-connected left leg 
disability caused the back disability.  Thus, the Board finds 
the statements by Dr. M.M. and Dr. F.Q. to have limited 
probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

Review of the record further reveals that in various 
statements and at the hearings before the RO, the veteran 
asserted that the service-connected residuals of a gunshot 
wound to the left tendo-Achilles caused his current back 
disability.  Although the veteran and other lay persons are 
competent to provide an account of the veteran's symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran himself does not possess 
the technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether his current 
back disorder is due to or is aggravated by the service-
connected residuals of a gunshot wound to the left leg.   

After carefully weighing and considering the evidence of 
record, the Board concludes that the probative and persuasive 
evidence of record shows that no etiologic relationship 
exists between the veteran's back disorder to include 
arthritis and his service-connected residuals of a bullet 
wound to the left tendo-Achilles with sensitive scar and 
fibrous restriction of the left ankle.  The probative and 
persuasive evidence of record demonstrates that the back 
disability was not aggravated by the service-connected 
residuals of a bullet wound to the tendo-Achilles with 
sensitive scar and fibrous restriction of the left ankle.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a back disability 
to include arthritis, and the claim is denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for a back disorder, on a ground different from that of the 
RO, the veteran has not been prejudiced by the decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
notes that the veteran has been informed of the pertinent 
laws and regulations relating to service connection and he 
has argued for service connection in his claim for VA 
benefits and throughout the course of this appeal.

Service Connection for a Hip and Sacroiliac Joint Disability 
to include Arthritis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has presented a claim which is not inherently 
implausible.  This matter was remanded to the RO in July 1997 
and the Board is satisfied that all facts have been properly 
developed.  The veteran was afforded VA examinations in May 
1996 and February 1998.  Pertinent treatment records were 
obtained.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran does not claim and the evidence does not reflect 
that the veteran's hip and sacroiliac joint disability to 
include arthritis was incurred in service, was aggravated in 
service, or was manifested to a compensable degree within the 
first post service year.  Rather, the veteran asserts that he 
incurred hip and sacroiliac joint disability to include 
arthritis as a result of his service-connected residuals of a 
gunshot wound to the tendo-Achilles with a sensitive scar and 
fibrous restriction of the left ankle.  He contends that he 
developed hip and sacroiliac joint disability due to his 
abnormal gait which is caused by his service-connected 
disability.  

The medical evidence demonstrates that the hip and sacroiliac 
joint disability to include arthritis first manifested in 
1995.  An August 1995 radiology report indicates that the 
veteran had degenerative changes in the sacroiliac joints in 
both hips, greater on the right.  

The Board finds that the probative and persuasive evidence of 
record establishes that the veteran's hip and sacroiliac 
joint disorder to include arthritis is consistent with his 
age and active lifestyle and is not related to his service-
connected residuals of a gunshot wound to the left leg and 
Achilles tendon.  The probative and persuasive evidence of 
record further establishes that the hip and sacroiliac joint 
disability is not aggravated by the service-connected 
residuals of the gunshot wound to the left leg.  The Board 
points out that the VA examiner who performed the February 
1998 VA examination concluded that there was no direct 
connection between the hip disorder and the limited motion of 
the left ankle.  The examiner stated that the veteran's 
osteoarthritis of the hip was consistent with the veteran's 
age and active work style for the past 50 years.  The 
examiner also concluded that there had not been any 
aggravation of the hip disability as a result of the service 
connected residuals of a gunshot wound to the left ankle and 
Achilles tendon.  

The Board finds the February 1998 VA medical opinion to be 
highly probative.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  The medical opinion was rendered by an expert who 
was able to conduct a longitudinal review the veteran's 
claims folder.  The Board points out that the medical records 
in the claims folder document the severity and the functional 
limitations of the service-connected residuals of a gunshot 
wound to the left leg and tendo-Achilles.  Such information 
is pertinent and must be considered when determining whether 
the veteran's hip and sacroiliac joint disorder is due to the 
service-connected residuals of a gunshot wound to the left 
leg.  The Board also notes that the VA examiner cited to the 
reasons and bases that he relied upon in formulating the 
conclusions and provided an etiology for the hip and 
sacroiliac disorder.  The VA examination report indicates 
that the VA examiner extensively examined the veteran's hips 
and the service-connected residuals of a gunshot wound to the 
left leg prior to formulating his conclusions.  

Review of the record reveals that in a statement dated in 
August 1995, Dr. M.M. stated that the veteran had severe 
degenerative changes in both sacroiliac joints and moderate 
evidence of degenerative arthritis in both hips.  Dr. M.M. 
stated that the veteran's abnormal walking over the years 
contributed to the degenerative changes that occurred in the 
sacroiliac joints and hips and were contributing to his 
symptoms.  In an August 1996 statement, Dr. K.P. stated that 
the veteran's war injury to the lower aspect of the leg 
contributed to the degenerative arthritis of the sacroiliac 
joint and hips.  In a March 1996 statement, Dr. M.M. stated 
that the veteran's abnormal gait, which he had for many years 
due to his war injury, contributed to the degenerative 
arthritis of the hips and sacroiliac joints.  

The Board notes that Dr. M.M. and Dr. K.P. did not provide 
the reasons and bases for their conclusions. It is unclear if 
they examined the service-connected residuals of the gunshot 
wound to the left leg extensively.  Furthermore, it does not 
appear that they conducted a longitudinal review of the 
veteran's claims file prior to rendering their conclusions.  
The Board points out that the medical evidence of record 
documents the severity and functional limitations of the 
veteran's service-connected residuals of a gunshot wound to 
the left lower leg and Achilles tendon, and this information 
should have been considered prior to rendering an opinion as 
to whether the service-connected residuals of a gunshot wound 
to the left leg caused the hip and sacroiliac joint 
disability.  Thus, the Board finds the statements by Dr. M.M. 
and Dr. K.P. to have limited probative value.  See Owens v. 
Brown, 7 Vet. App. 429 (1995). 

Review of the record reveals that in various statements, the 
veteran asserted that the service-connected residuals of a 
gunshot wound to the left lower leg and left tendo-Achilles 
caused his current hip disability.  As discussed above, the 
veteran himself does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether his current hip disorder is due to or is 
aggravated by the service-connected residuals of a gunshot 
wound to the left leg.  See Espiritu, supra.  

After carefully weighing and considering the evidence of 
record, the Board concludes that the probative and persuasive 
evidence of record shows that no etiologic relationship 
exists between the veteran's hip and sacroiliac joint 
disability to include arthritis and his service-connected 
residuals of a bullet wound to the left tendo-Achilles with 
sensitive scar and fibrous restriction of the left ankle.  
The probative and persuasive evidence of record demonstrates 
that the hip and sacroiliac joint disability was not 
aggravated by the service-connected residuals of a bullet 
wound to the tendo-Achilles with sensitive scar and fibrous 
restriction of the left ankle.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a hip and 
sacroiliac joint disability to include arthritis, and the 
claim is denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.310.

III.  Entitlement to an Increased Evaluation for Residuals of 
a Bullet Wound to the Left Tendo-Achilles with Sensitive Scar 
and Fibrous Restriction of the Left Ankle

Factual Background

Service connection for ankylosis of fibrous and residual of a 
gunshot wound to the lower leg on the left was established in 
November 1944.  A 20 percent disability evaluation was 
assigned effective November 17, 1944.  Service connection was 
also established for partial paralysis, severe, of the sural 
nerve on the left as a residual of a gunshot wound.  A 20 
percent evaluation was assigned effective November 17, 1944.  
Service connection was also established for a painful, 
adherent scar due to a gunshot wound and a 10 percent 
evaluation was assigned effective November 17, 1944.  

Service medical records indicate that the veteran sustained a 
gunshot wound to the posterior lower third of the left leg on 
September 26, 1943.  The wound was extensive and moderately 
severe.  There was incomplete injury to the Achilles tendon.  
On September 28, 1943, the veteran was admitted to an 
evacuation hospital.  On September 29, 1943, he was 
transferred to a field station hospital.  The wound was 
debrided on October 7, 1943.  He underwent plastic repair and 
split thickness skin grafting on October 18, 1943, which was 
only partially successful.  On November 4, 1943 and March 14, 
1944, skin grafts were performed.  

On April 3, 1944, the veteran was transferred to the 3rd 
General Hospital.  On the posterior aspect of the lower third 
of the left leg, just proximal to the tendo Achilles, there 
was a healed area measuring 3 inches by 1 inch, covered by a 
skin graft.  There was some shortening of the tendo Achilles 
and some limitation of the dorsiflexion of the ankle.  The 
veteran walked with a limp.  Physiotherapy was instituted 
with some improvement.  X-ray examination revealed 
demineralization of the bones about the ankle joint with 
slight narrowing of the joint space.  The donor sites of both 
thighs were well healed.  

The veteran was admitted to the convalescent hospital on 
October 11, 1944.  Examination revealed a well healed skin 
graft scar which was adherent to the tendo-Achilles.  There 
was marked limitation of motion of the left ankle due to 
fibrous ankylosis.  There was limited ability in flexing the 
4th and 5th toes, but it was questionable as to whether this 
was residual nerve injury or the natural result of prolonged 
bed rest.  It was noted that apparently, the wound had 
severed the sural nerve with resultant sensory impairment of 
the lateral planter and dorsal surfaces of the left foot.  
The veteran had been participating in the reconditioning 
exercises, but because of the nature of the residuals, it had 
not been possible to advance him.  It was noted that because 
of the disabling nature of his residuals, it was believed 
that the veteran was incapable of performing further military 
duty and separation from service was recommended.  He was 
discharged from the hospital on November 6, 1944.  

A December 1945 VA neuropsychiatric examination report 
reflects a diagnosis of involvement of the terminal branches 
of the anterior tibial.  Neurological examination revealed 
that there was impairment of sensation over the outer aspect 
of the left foot, which included the toes.  The veteran was 
able to extend and flex his toes.  He could not dorsi-flex 
the foot very much because it hurt him in the back.  The 
veteran wore a brace on the left foot so that the front end 
of the foot did not drop down; otherwise, he would trip a 
great deal.  

The December 1945 VA orthopedic examination reflects a 
diagnosis of restricted motion analogy for ankylosis fibrous 
of the left ankle; painful scar due to a gunshot wound to 
Muscle Group XI, adherent, with residuals and weakness of the 
lower left leg; and cicatrices, multiple, healed. 

A January 1947 VA neurological examination report reflects a 
diagnosis of paralysis of the left anterior tibial nerve 
secondary to gunshot wounds of the left lower extremity.  A 
January 1947 VA orthopedic examination report reflects a 
diagnosis of scar due to a gunshot wound and operative 
procedure of the posterior aspect of the junction of the 
middle and lower one-third left leg, healed; restriction of 
motion of the left foot at ankle, partially fibrous and 
partially the result of involvement of tendo Achilles in scar 
tissue; residuals of nerve injury to the left leg; and scars 
at the donor sites of split thickness skin grafting of both 
thighs, healed.  

An October 1951 VA examination report reflects, in pertinent 
part, a diagnosis of peroneal nerve paralysis, incomplete, 
minimal, in a state of complete recovery on the left.  The 
examiner indicated that neurological findings were completely 
negative.  The examiner stated that the veteran did not have 
left foot drop.  

An October 1951 VA orthopedic examination report reflects a 
diagnosis of scar due to gunshot wound procedure and 
operative procedure of the posterior aspect of the junction 
of the middle and lower third of the left leg; restriction of 
motion of the left foot at the ankle, partially fibrous and 
partially the result of involvement of tendo Achilles in scar 
tissue; residuals of nerve injury to the left leg, and scars 
at the donor site of the split thickness skin grafting of 
both thighs, healed.   

A March 1966 VA examination report reflects a diagnosis of 
scar of the posterior aspect of the left leg at the junction 
of the middle and the lower third of the gastrocnemius 
musculature with a fibrotic mass attached to the tendon of 
the Achilles and limitation of dorsiflexion, inversion, and 
eversion of the left foot secondary to the cicatricial 
contracture of the posterior aspect of the left lower 
extremity.   

A July 1978 VA examination report reflects a diagnosis of 
residual weakness of gastrocnemius function of the left leg, 
static, minimal.  The veteran had normal plantar flexion and 
dorsiflexion of the left ankle.  He had normal sensation and 
no loss of power.  There was normal foot mobility in 
inversion and eversion.  There was some weakness of 
dorsiflexion.    

Rating decisions, dated in August 1978, April 1985, and March 
1986, denied the veteran's claims for an increased rating for 
the residuals of a bullet wound to the left tendo-Achilles 
with a sensitive scar and fibrous restriction of the left 
ankle.  

A January 1986 VA treatment record reflects a diagnosis of 
gunshot wound, old and healed, of the left leg at muscular 
tendon junction (Achilles/gastro); neuroma, tender due to the 
gunshot wound to the left leg; loss of motion for the left 
ankle due to Achilles/gastro shortening due to the gunshot 
wound to the left leg; and disuse atrophy of the left leg.   

A June 1987 Board decision assigned a 30 percent evaluation 
to the residuals of a bullet wound to the tendo Achilles with 
a sensitive scar and fibrous restrictions on the left ankle.  

Treatment records, from the M. Clinic, dated in August 1995, 
reflect, in pertinent part, a diagnosis of old war injury to 
the left Achilles tendon.   

A January 1996 rating decision denied the veteran's claim for 
an increased evaluation. 

In a March 1996 statement, Dr. M.M. stated that he examined 
the veteran in August 1995.  The veteran presented with the 
left foot and ankle pain.  It was noted that the veteran had 
the onset of symptoms since World War II and he wore a brace 
on the left lower limb for awhile in 1944.  The veteran had 
poor left foot/ankle control over the years but gradually got 
away from using the brace.  Examination revealed that the 
veteran had scars in the left posterior leg from the previous 
injuries. 

At a hearing before the RO in April 1996, the veteran stated 
that he was not currently receiving treatment for his left 
ankle disability.  Tr. 2.  The veteran indicated that he 
experienced foot drop in his left foot.  Tr. 10.  He stated 
that he could walk halfway normal, but he stumbled every once 
in awhile.  Tr. 10.  He stated that his left foot hangs down.  
Tr. 10.  

A May 1996 VA examination report indicates that the veteran 
sustained a bullet wound in service in 1943.  The bullet 
entered through the back of his left calf and severed the 
gastrocnemius and Achilles mechanism.  The veteran had been 
unable to dorsiflex his foot ever since.  The veteran 
indicated that he walked in an unusual posture, dragging his 
left foot ever since.  When he stood, he stood with his left 
leg flexed and his right hip elevated.  The veteran reported 
having weakness of the left foot and ankle.  

Upon examination, there was a 10 centimeter scar extending 
down the posterior aspect of the left calf, almost to the 
ankle, posteriorly.  The scar was about 2 to 2.5 centimeters 
wide and was covered with a split thickness skin draft 
overlying the muscle.  Palpation of this area revealed that 
the muscle was gone for about 2 to 2.5 centimeters beneath it 
with a defect.  The wound itself was completely healed 
without any evidence of infection.  There was a complete lack 
of any dorsiflexion of the left ankle and minimal pronation 
or supination of the ankle.  There was a definite defect in 
the area of the scar, into which the examiner's finger could 
penetrate to at least 2 or 2.5 centimeters.  The muscle that 
was penetrated was the lower end of the gastrocnemius.  There 
was no tenderness or sensitivity to the scar area.  It was 
noted that there was damage to the tendons, as evidenced by 
the foot drop.  The examiner indicated that he could not 
determine if there was damage to the bones, joints, and 
nerves.  There was no loss of sensation.  There was some 
difficulty with the motion of the left ankle, but the 
examiner suspected that this was due to the length of the 
Achilles tendon.  The left ankle and foot were very weak.  
The veteran walked with great difficulty, dragging the left 
toes.  The veteran could not stand on his heels and he could 
not dorsiflex his toes at all.  There was no muscle 
herniation.  The diagnosis, in pertinent part, was complete 
left foot drop as a result of a bullet wound to the left 
tendon Achilles and some diminution of motion in the left 
ankle.   

A February 1998 VA examination report reveals that the 
veteran stated that since service, he had trouble with his 
left ankle and he had to drag his foot.  He stated that he 
had "foot drop."  Examination of the left ankle revealed 
that there was a well healed laceration with skin grafts of 3 
inches by 2 inches along the lateral aspect of the Achilles 
tendon above the ankle.  The skin was movable.  There was no 
significant damage to the Achilles tendon, which was intact.  
The veteran had numbness along the lateral left foot, 
extending distally from the scar. The left ankle had no 
dorsiflexion and 45 degrees of plantar flexion.  Subtalar 
motion was full.  The calves measured 15 and 1/2 inches on 
the right and 14 and 1/2 inches on the left.  There was no 
evidence of any other nerve damage since the anterior tibial 
muscle was intact, as were the peroneal muscles and toe 
extensors.  X-ray examination of the left ankle revealed 
minimal arthritic changes with minimal spurring and no 
significant joint space changes.  X-ray examination of the 
left ankle and leg revealed no evidence of acute fracture or 
dislocation.  A small density of the foreign bodies was seen 
in the soft tissue at the posterior aspect of the lower calf.  
Mild osteopenia of the bone and degenerative joint disease of 
the intertarsal joints were noted.   

The diagnosis was status following gunshot wound to the left 
leg with residual sensory nerve loss to the lateral foot and 
a contracture of the Achilles tendon and joint with limited 
dorsiflexion.  It was noted that the veteran did not have 
foot drop and all the other muscles were working.  The 
examiner stated that limited ankle motion with loss of 
dorsiflexion was the secondary cause of the atrophy of the 
calf.  It was noted that there was some degree of 
incoordination and fatigability with prolonged walking of 
more than an hour due to the mild atrophy of the left calf.  
There was no pain on the movement of the left ankle.  The 
scarring on the left ankle was well healed, and not painful 
or tender.  The examiner indicated that he had reviewed the 
veteran's entire records.  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329.  Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 106, 30235-
30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of the changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Code 5312.  

The revised provisions of 38 C.F.R. § 4.55 (1998) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55 
(1998).

The revised provisions of §4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  Id.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), held that conditions are to be rated 
separately under unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  Thus, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable. 

The service-connected residuals of a bullet wound to the left 
tendo-Achilles with sensitive scar and fibrous restriction of 
the left ankle, are rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5312, Muscle Group XII, anterior muscles of the leg 
(tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius), whose functions 
include dorsiflexion, extension of the toes, and 
stabilization of the arch.  Under the provisions of 
Diagnostic Code 5312, a noncompensable rating will be 
assigned for slight muscle injury, a 10 percent rating is 
assigned for moderate muscle injury, a 20 percent rating is 
warranted for moderately severe muscle injury, and a 30 
percent evaluation is warranted for severe muscle injury.  
38 C.F.R. § 4.73, Diagnostic Code 5312.  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in July 1997 for 
additional development.  The Board is satisfied that all 
relevant facts have been properly developed.  The veteran was 
afforded VA examinations in May 1996 and February 1998.  
Pertinent outpatient treatment records were obtained.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

In the instant case, the historical review of the veteran's 
disability begins with the service medical records.  The 
service medical records indicate that the veteran sustained a 
bullet wound to the posterior lower third of the left leg in 
September 1943.  The wound was extensive and moderately 
severe.  There was incomplete injury to the Achilles tendon.  
The veteran was hospitalized for a prolonged period of time 
for treatment of the wound, from September 1943 to October 
1944.  He underwent debridement and multiple skin grafts.  
Upon discharge from the hospital in October 1944, the veteran 
experienced marked limitation of motion of the left ankle due 
to fibrous ankylosis, limitation of flexion of the fourth and 
fifth toes of the left foot, and sensory impairment of the 
lateral plantar and dorsal surfaces of the left foot due to 
the severing of the sural nerve.  There was a healed area, 3 
inches by 1 inch, on the posterior aspect of the lower third 
of the left leg, just proximal to the tendo-Achilles, which 
was covered by the skin graft.  There was some shortening of 
the Achilles tendon and the veteran walked with a slight 
limp.  

Upon VA examination in December 1945, there was impairment of 
sensation over the outer aspect of the left foot, which 
included the toes, due to involvement of the terminal 
branches of the anterior tibial nerve.  The veteran was able 
to extend and flex his toes; he could not dorsi-flex the foot 
very much.  The veteran wore a brace on the left foot so that 
the front end of the foot did not drop down.  There was 
restricted motion due to ankylosis fibrous of the left ankle.  
The scar was painful and adherent, with residuals and 
weakness of the lower left leg, and there were multiple 
healed cicatrices.  

The recent medical evidence of record shows that upon VA 
examination in February 1998, there was a well healed 
laceration with skin grafts, 3 inches by 2 inches, along the 
lateral aspect of the Achilles tendon above the ankle.  The 
skin was movable.  The scarring on the left ankle was well-
healed and not painful or tender.  There was no significant 
damage to the Achilles tendon, which was intact.  The veteran 
had numbness along the lateral left foot, extending distally 
from the scar.  There was no evidence of any other nerve 
damage since the anterior tibial muscle was intact, as were 
the peroneal muscles and toe extensors.  The left ankle had 
no dorsiflexion and 45 degrees of plantar flexion.  Subtalar 
motion was full.  The calves measured 15 and 1/2 inches on 
the right and 14 and 1/2 inches on the left.  X-ray 
examination of the left ankle and leg revealed minimal 
arthritic changes of the ankle with minimal spurring, a small 
density of the foreign bodies in the soft tissue at the 
posterior aspect of the lower calf, and mild osteopenia of 
the bone and degenerative joint disease of the intertarsal 
joints.  

The diagnosis was status following gunshot wound to the left 
leg with residual sensory nerve loss to the lateral foot and 
a contracture of the Achilles tendon and joint with limited 
dorsiflexion.  It was noted that the veteran did not have 
foot drop and all the other muscles were working.  The 
examiner stated that limited ankle motion with loss of 
dorsiflexion was the secondary cause of the atrophy of the 
calf.  It was noted that there was some degree of 
incoordination and fatigability with prolonged walking of 
more than an hour due to the mild atrophy of the left calf.  
There was no pain on the movement of the left ankle.  

As noted above, the service-connected residuals of a bullet 
wound to the left tendo-Achilles with sensitive scar and 
fibrous restriction of the left ankle, are rated under 
38 C.F.R. § 4.73, Diagnostic Code 5312, Muscle Group XII, 
anterior muscles of the leg.  The veteran is currently 
assigned a 30 percent evaluation for severe muscle injury.  
The 30 percent rating is the highest rating available under 
this diagnostic code. 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  The Board also points out 
that the veteran's residuals of a gunshot wound to the left 
lower leg may be rated under Diagnostic Code 5271, limitation 
of motion of the ankle.  As discussed below, the highest 
evaluation under that diagnostic code is 20 percent.  Since 
the currently assigned rating exceeds the maximum rating for 
limitation of motion of the ankle, the Board finds that 
38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating.  

A higher disability evaluation may be assigned under 
Diagnostic Code 5167, loss of use of foot.  Under Diagnostic 
Code 5167, a 40 percent evaluation is assigned for loss of 
use of a foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167 
(1998).  Loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee, with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the foot, whether the acts 
of balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  
Complete paralysis of the external popliteal nerve and 
consequent footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. § 
4.63 (1998). 

The evidence of record does not demonstrate that the veteran 
has a loss of use of the left foot as a residual of the 
gunshot wound to the left leg.  As noted above, the February 
1998 VA examination report reflects a diagnosis of status 
following gunshot wound to the left leg with residual sensory 
nerve loss to the lateral foot and a contracture of the 
Achilles tendon and joint with limited dorsiflexion.  The 
recent medical findings reveal that the veteran had an intact 
Achilles tendon.  He had a loss of dorsiflexion of the left 
ankle, but he had 45 degrees of plantar flexion.  Subtalar 
motion was full.  The examiner concluded that the veteran did 
not have foot drop and all of the other muscles were working.  
There was mild atrophy of the calf.  The examiner stated that 
limited ankle motion with loss of dorsiflexion was the 
secondary cause of the atrophy of the calf.  The examiner 
indicated that there was some degree of incoordination and 
fatigability with prolonged walking of more than an hour due 
to the mild atrophy of the left calf.  There was no pain on 
the movement of the left ankle. 

In light of the most recent medial findings, the Board finds 
that although the veteran has functional limitations due the 
service-connected disability, he would not be equally well-
served by an amputation stump with prosthesis.  There is no 
evidence of complete paralysis of the external popliteal 
nerve and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

In various statements, the veteran asserted that he has foot 
drop of the left foot.  An August 1995 M. Clinic treatment 
record indicates that the veteran reported having foot drop.  
The May 1996 VA examination report reflects a diagnosis of 
complete left foot drop as a result of the bullet wound to 
the left tendon Achilles.  However, there is no indication 
that the VA examiner reviewed the veteran's claims folder 
prior to the examination and prior to formulating his 
conclusion that the veteran had left foot drop.  He did not 
specify the clinical findings which supported his conclusion 
that the veteran had left foot drop.  Significantly, the VA 
examiner indicated that he could not determine if there was 
damage to the bones, joints, or nerves.  The conclusion that 
the veteran had left foot drop appears to be based upon the 
VA examiner's observation that the veteran walked with great 
difficulty and he dragged the left foot.  The Board also 
notes that the other evidence of record does not support the 
finding that the veteran has left foot drop.  Thus, the Board 
finds that the May 1996 VA examination report to have limited 
probative value.  See Owens, supra.  

The Board points out that the VA examiner who performed the 
February 1998 VA examination concluded that the veteran did 
not have left foot drop.  The Board finds the February 1998 
VA medical opinion to be highly probative.  See Owens, supra.  
The medical opinion was rendered by an expert who was able to 
conduct a longitudinal review the veteran's claims folder.  
The VA examiner cited to the reasons and bases that he relied 
upon in formulating the conclusion and he provided the 
clinical findings that supported his conclusion.  The Board 
also points out that the other medical evidence of record 
supports the conclusion that the veteran does not have left 
foot drop.  Specifically, the service medical records 
indicate that the veteran had sensory impairment of the 
lateral plantar and dorsal surfaces of the left foot due to 
the gunshot wound; there were no findings of foot drop.  The 
October 1950 VA examination report indicates that the veteran 
had incomplete, minimal paralysis of the peroneal nerve, in 
the state of complete recovery.  It was noted that the 
veteran did not have left foot drop.  

Thus, the Board finds that the probative and persuasive 
evidence of record demonstrates that the veteran does not 
have complete foot drop on the left.  The Board finds that 
the medical evidence shows that the veteran has effective 
remaining function of the left foot.  Thus, a higher 
disability evaluation is not warranted under Diagnostic Code 
5167, loss of use of foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (1998).

The service-connected residuals of a gunshot wound to the 
left lower leg and Achilles tendon may also be rated under 
Diagnostic Codes 5283 and 5284, since the medical evidence 
establishes that the veteran had degenerative joint disease 
of the toes of the left foot.  The Board notes that a 
disability evaluation in excess of 30 percent is not 
available under Diagnostic Codes 5283, malunion or nonunion 
of the metatarsal or tarsal bones or Diagnostic Code 5284, 
foot injuries.  Consequently, such diagnostic codes are not 
for application.  The Board notes that separate disability 
evaluations under Diagnostic Codes 5283 and 5284, in addition 
to the 30 percent rating under Diagnostic Code 5312, are not 
warranted.  In the present case, the Board points out that 
Diagnostic Code 5312 sets forth the rating criteria for 
impairment of Muscle Group XII, which includes the following 
functions: dorsiflexion of the ankle, extension of the toes, 
and stabilization of the arch.  The veteran is already being 
compensated for impairment to his left foot and toes, and the 
assignment of another disability evaluation for the same 
manifestation or the same symptomatology is not permitted 
under 38 C.F.R. § 4.14.  See Esteban, supra. 

A disability evaluation in excess of 30 percent is not 
available under Diagnostic Codes 5271, limited motion of the 
ankle.  Consequently, this diagnostic code is not for 
application.  There is no evidence of ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy.  Consequently, Diagnostic 
Codes 5272, 5273, and 5274 are not for application. 

A higher disability evaluation is available under Diagnostic 
Code 5270, ankylosis of the ankle.  Under Diagnostic Code 
5270, a 40 percent evaluation is warranted for ankylosis of 
the ankle with plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  The medical evidence of 
record does not demonstrate ankylosis of the left ankle.  The 
evidence shows that the veteran had no dorsiflexion of the 
left ankle.  However, planter flexion was to 45 degrees and 
subtalar motion was full.  Consequently, a higher disability 
evaluation is not warranted under Diagnostic Code 5270.  

The Board notes that separate disability evaluations under 
Diagnostic Codes 5270 or 5271, in addition to the 30 percent 
rating under Diagnostic Code 5312, are not warranted.  In the 
present case, the Board points out that Diagnostic Code 5312 
sets forth the rating criteria for impairment of Muscle Group 
XII, and includes the following functions: dorsiflexion of 
the ankle, extension of the toes, and stabilization of the 
arch.  The veteran is already being compensated for 
limitation of motion of the left ankle, and the assignment of 
another disability evaluation for the same manifestation is 
not permitted under 38 C.F.R. § 4.14.  See Esteban, supra. 

The veteran's residuals of a gunshot wound of the left leg 
may also be rated under Diagnostic Code 5003, degenerative 
arthritis, since there is X-ray evidence of minimal arthritic 
changes of the left ankle and degenerative joint disease o 
the intertarsal joints.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under the provisions of Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint or joints affected.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as 
discussed above, the veteran is currently being compensated 
for limitation of motion of the left ankle and impairment of 
the foot under Diagnostic Code 5312.  Thus, a separate 
disability rating is not appropriate under Diagnostic Code 
5003, as this symptomatology is duplicative and overlapping 
as that considered under Diagnostic Code 5312.  See Esteban, 
supra; 38 C.F.R. §§ 4.14, 4.55. 

The medical evidence of record demonstrates that the veteran 
has residual sensory nerve loss to the lateral left foot due 
to the bullet wound.  The February 1998 VA examination report 
indicates that the veteran has numbness along the lateral 
foot extending distally from the scar.  The Board notes that 
service connection had been established for partial 
paralysis, severe, of the sural nerve on the left as a 
residual of the gunshot wound to the left leg and a 20 
percent evaluation had been assigned effective November 17, 
1944.  Review of the record reveals that the January 1947 VA 
examination reflects a diagnosis of paralysis of the left 
anterior tibial nerve secondary to the gunshot wound of the 
left lower extremity.  An October 1951 VA examination report 
reflects a diagnosis of peroneal nerve paralysis, incomplete, 
minimal, in a state of complete recovery on the left.  

The provisions of 38 C.F.R. § 4.120 provide that neurological 
disability is ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function.  Consider 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
disability from the conditions in the preceding sentence 
refer to the appropriate schedule.  In rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120 (1998).  

Since the medical evidence of record establishes that the 
veteran has impairment of sensory function of the left foot 
and impairment of the anterior tibial nerve as a residual of 
the gunshot wound to the left lower leg, consideration must 
be given to a separate and additional disability evaluation 
under Diagnostic Code 8523, paralysis of the anterior tibial 
nerve (deep peroneal).  Under this Diagnostic Code, a 30 
percent evaluation is warranted for complete paralysis with 
dorsal flexion of foot lost; a 20 percent evaluation is 
warranted for severe incomplete paralysis, a 10 percent 
evaluation is warranted for moderate incomplete paralysis and 
a zero percent evaluation is warranted for mild incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8523.       

While the veteran has some sensory involvement and a complete 
loss of dorsiflexion, he is already being compensated for 
muscle injury affecting similar function.  A separate 
compensable evaluation is not warranted under Diagnostic Code 
8523, since it would require pyramiding an evaluation.  See 
38 C.F.R. §§ 4.14, 4.55.  

The evidence of record shows that the veteran has a scar as a 
residual of the bullet wound to the left ankle and Achilles 
tendon.  Under Diagnostic Code 7804, superficial scars which 
are tender and painful on objective demonstration warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).  

Superficial scars which are poorly nourished with repeated 
ulceration are rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1998).  Other scars are 
ratable on the limitation of the part affected under 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1998). 

The medical evidence shows that upon VA examination in 
February 1998, there was a well healed laceration with skin 
grafts , 3x2 inches, along the lateral aspect of the Achilles 
tendon above the ankle.  The scars were well healed, 
nontender, and not painful.  The May 1996 VA examination 
report indicates that the scars were well healed, without any 
evidence of infection, tenderness, or sensitivity.  There is 
no evidence of repeated ulceration, poor nourishment, or pain 
upon objective demonstration.  The evidence of record shows 
that the veteran has a loss of dorsiflexion of the left 
ankle.  As discussed above, this loss of dorsiflexion of the 
left ankle is contemplated in the 30 percent evaluation that 
is assigned under Diagnostic Code 5312.  

Thus, the Board finds that an additional evaluation for the 
veteran's scar of the left lower as a residual of a gunshot 
wound is not warranted under Diagnostic Codes 7803, 7804, and 
7805.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805.   

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lower leg and ankle.  The Board has also 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds no 
provision upon which to assign a higher rating.  

In summary, a disability evaluation in excess of 30 percent 
is not warranted for residuals of a bullet wound of the left 
tendo-Achilles with sensitive scar and fibrous restriction of 
the left ankle, for the reasons stated above.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a back 
disability, the appeal is reopened.

Entitlement to service connection for a back disability to 
include arthritis is denied. 

Entitlement to service connection for a hip and sacroiliac 
disability to include arthritis is denied.

Entitlement to an increased evaluation for residuals of a 
bullet wound of the left tendo-Achilles with sensitive scar 
and fibrous restriction of the left ankle is denied.




		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

